Title: Memorandum on the Use of Pikes, 26 August 1775
From: Franklin, Benjamin
To: 


The Pennsylvania committee of safety, almost immediately after its creation in June, 1775, began to consider arming the associators with pikes. In early July it asked to see models, and ordered a prototype made according to Franklin’s design. His memorandum was approved on August 26 and soon bore modest fruit, for on the 30th the committee distributed the first of the weapons and the following February appropriated £100 for manufacturing more. Pikes were also in use in Washington’s nondescript army, from its earliest days through the summer of 1776. They were signs, among many, of an improvised war, and slowly disappeared as the infantry acquired firearms.
  
26th Augt. 1775
It has been regretted by some great Soldiers, particularly by Marshal Saxe, that the Use of Pikes was ever laid aside, and many experienc’d Officers of the present Times agree with him in Opinion, that it would be very advantageous in our modern Wars to resume that Weapon; its length reaching beyond the Bayonet; and the compound Force of the Files, (every Man laying hold of the presented Pike) rendring a Charge made with them insupportable by any Battalion arm’d only in the common Manner. At this time therefore, when the Spirit of our People supplies more Men than we can furnish with Fire Arms, a Deficiency which all the Industry of our ingenious Gunsmiths cannot suddenly supply; and our Enemies, having at the same time they were about to send regular Armies against undisciplin’d and half-arm’d Farmers and Tradesmen, with the most dastardly Malice endeavour’d to prevail on the other Powers of Europe not to sell us any Arms or Ammunition; the Use of Pikes in one or two Rear Ranks is recommended to the Attention and Consideration of our Battalions. Every Smith can make these, and therefore the Country may soon be supply’d with Plenty of them. Marshal Saxe’s Direction is, that the Staff be 14 feet in Length, and the Spear 18 Inches, thin and light; The Staff to be made of Pine, hollowed for the sake of lightness, and yet to retain a degree of Stiffness; the whole to weigh not more than 7 or 8 pounds. When an Army is to encamp, they may (he observed) be used as Tent Poles, and save the Trouble of carrying them. The Committee of Safety will supply Samples, to those Battalions who are dispos’d to use them. Each Pikeman to have a cutting Sword, and where it can be procur’d, a Pistol.
